UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1376


TYRONE HURT,

                Plaintiff – Appellant,

          v.

D.C.   METRO  TRANSIT  TRANSPORTATION;   THE  INTERNATIONAL
CRIMINAL COURT, 1946 Hague Germany; THE INTERNATIONAL PEACE
COURT, 1946 Hague Germany; CHIEFS OF POLICE, and all law
enforcement officials,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cv-00468-F)


Submitted:   July 25, 2016                 Decided:   August 2, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tyrone Hurt appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.    Hurt v. D.C. Metro Transit Transp., No. 5:15-cv-00468-F

(E.D.N.C.   Mar.   10,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                DISMISSED




                                  2